Exhibit 10.2

FIRST AMENDMENT AND WAIVER

FIRST AMENDMENT AND WAIVER, dated as of March 1, 2007 (this “Amendment”) to the
FIRST LIEN CREDIT AGREEMENT (the “Credit Agreement”), dated as of November 24,
2004, among AMERICAN SKIING COMPANY (“ASC”), the Subsidiary Borrowers
(collectively, the “Borrowers”) from time to time party to this Agreement, the
several banks and other financial institutions from time to time parties to this
Agreement (the “Lenders”), CREDIT SUISSE FIRST BOSTON (“CSFB”), as syndication
agent for the Lenders hereunder (in such capacity, “Syndication Agent”), and
GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”), as administrative agent for the
Lenders hereunder (in such capacity, the “Administrative Agent”) and as
Collateral Agent under the Security Documents (as defined below) (the
“Collateral Agent”).  Capitalized terms used but not otherwise defined in
Amendment shall have the meanings set forth in the Credit Agreement and the
rules of interpretation set forth therein shall apply to this Amendment.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Administrative Agent, the Syndication Agent and the
Lenders are parties to the Credit Agreement;

WHEREAS, pursuant to the first lien payoff letter dated as of February 28, 2007
among the Borrowers and the Administrative Agent (the “First Lien Payoff
Letter”), (i) the Term Loans will be repaid in full immediately prior to the
effectiveness of this amendment and (ii) the Revolving Loans will be repaid in
full and the Revolving Commitments of the Lenders other than GECC will be
terminated and such Lenders will cease to be a party to the Credit Agreement;

WHEREAS, in accordance with the First Lien Payoff  Letter, after giving effect
thereto GECC will be the sole Lender hereunder;

WHEREAS, the Borrowers have requested that GECC retain its $10,000,000 Revolving
B Commitment under the Credit Agreement;

WHEREAS, the Borrowers have requested that the Lenders further amend the Credit
Agreement, as more fully described herein; and

WHEREAS, the Lenders are willing to agree to such amendment, but only upon the
terms and subject to the conditions set forth herein;

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1.             Amendment to Schedule 1.1A (Commitments). Schedule 1.1A of the
Credit Agreement is hereby replaced by deleting said schedule in its entirety
and substituting in lieu thereof the following:

Lender

 

Revolving B Commitment

 

General Electric Capital Corporation

 

$

10,000,000

 

TOTAL:

 

$

10,000,000

 

 


--------------------------------------------------------------------------------


2.             Amendment to Section 5.2 (Conditions to Each Extension of
Credit). Section 5.2 of the Credit Agreement is hereby amended by adding a new
paragraph (c) at the end thereof to read in its entirety as follows:


“(C)         CONSENT TO EXTENSION OF CREDIT. THE LENDERS SHALL HAVE CONSENTED TO
SUCH EXTENSION OF CREDIT IN THEIR SOLE DISCRETION.”

3.             Waiver to Section 7.1(a).  The Borrowers’ requirement to comply
with the Minimum Consolidated EBITDA covenant pursuant to Subsection 7.1(a) of
the Credit Agreement is hereby waived solely with respect to the fiscal period
ending April 29, 2007.

4.             Amendment to Section 2.6(a).  Section 2.6(a) of the Credit
Agreement is hereby amended by deleting the text thereof and replacing it with
the following: “[intentionally deleted].

5.             Conditions to Effectiveness of this Amendment.  This Amendment
shall become effective upon the date (the “Effective Date”) when the following
conditions are satisfied:


(A)   AMENDMENT TO CREDIT AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED COUNTERPARTS OF THIS AMENDMENT, DULY EXECUTED AND DELIVERED BY THE
BORROWERS AND THE LENDERS;


(B)   FIRST LIEN PAYOFF LETTER.  (I) THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (X) THE PAYOFF AMOUNT AS CONTEMPLATED BY THE FIRST LIEN PAYOFF LETTER,
DATED FEBRUARY 28, 2007, (Y) COUNTERPARTS OF SUCH LETTER SIGNED BY EACH OF THE
PARTIES THERETO AND (II) THE TRANSACTIONS CONTEMPLATED THEREBY SHALL HAVE BEEN
CONSUMMATED.


(C)   NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED
HEREIN; AND


(D)   REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY THE CREDIT PARTIES IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF,
BEFORE AND AFTER GIVING EFFECT TO THE EFFECTIVENESS OF THIS AMENDMENT, AS IF
MADE ON AND AS OF THE DATE HEREOF, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES EXPRESSLY RELATE TO A SPECIFIC EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES WERE TRUE AND CORRECT AS OF SUCH EARLIER DATE.

6.             Continuing Effect of the Credit Agreement.  This Amendment shall
not constitute an amendment or waiver of any provision of the Credit Agreement
not expressly referred to herein and shall not be construed as an amendment,
waiver or consent to any further or future action on the part of the Credit
Parties that would require an amendment, waiver or consent of the Lenders or
Administrative Agent.  Except as expressly amended hereby, the provisions of the
Credit Agreement are and shall remain in full force and effect.

7.             Counterparts.  This Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts (including by
facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.             Severability.  Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

2


--------------------------------------------------------------------------------


9.             Integration.  This Amendment and the other Loan Documents
represent the agreement of the Credit Parties, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

AMERICAN SKIING COMPANY

 

 

 

 

 

 

 

By:

/s/ Foster A. Stewart, Jr.

 

 

Name: Foster A. Stewart, Jr.

 

 

Title:


--------------------------------------------------------------------------------


 

 

AMERICAN SKIING COMPANY RESORT PROPERTIES, INC.

 

ASC LEASING, INC.

 

 

ASC UTAH

 

 

BLUNDER BAY DEVELOPMENT, INC.

 

 

DOVER RESTAURANTS, INC.

 

 

KILLINGTON, LTD.

 

 

KILLINGTON RESTAURANTS, INC.

 

 

L.B.O. HOLDING, INC.

 

 

MOUNT SNOW LTD.

 

 

MOUNTAINSIDE

 

 

PERFECT TURN, INC.

 

 

PICO SKI AREA MANAGEMENT COMPANY

 

 

S-K-I LTD.

 

 

SUGARLOAF MOUNTAIN CORPORATION

 

 

SUNDAY RIVER LTD.

 

 

SUNDAY RIVER SKIWAY CORPORATION

 

 

 

 

 

 

 

By:

/s/ Foster A. Stewart, Jr.

 

Name:

Foster A. Stewart, Jr.

 

Title:

Authorized Officer of each of the foregoing Borrowers


--------------------------------------------------------------------------------


 

GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent, as Collateral
Agent and as a Lender

 

 

 

By:

/s/ Lofton Spencer

 

Name: Lofton Spencer

 

Title:

 


--------------------------------------------------------------------------------